Exhibit 10.2

PARTIAL ASSIGNMENT

OF

PURCHASE AND SALE AGREEMENT

[43745 Sierra Hwy]

This Partial Assignment of Purchase and Sale Agreement is made and entered into
to be effective as of the 14th day of August, 2014, by and between Strategic
Storage Opportunities, LLC, a Delaware limited liability company (herein,
“Assignor”), and SST II 43745 Sierra HWY, LLC, a Delaware limited liability
company (herein, “Assignee”).

RECITALS:

A. DSI Realty Income Fund IV, Ltd., DSI Realty Income Fund V, Ltd., DSI Realty
Income Fund VI, Ltd., DSI Realty Income Fund VII, Ltd., DSI Realty Income Fund
VIII, Ltd., DSI Realty Income Fund IX, Ltd., DSI Realty Income Fund X, Ltd., and
DSI Realty Income Fund XI, Ltd., each a California limited partnership (herein
collectively, “Seller”), as “Seller”, and Assignor, as “Purchaser”, heretofore
entered into that certain Purchase and Sale Agreement dated July 7, 2014 (as
amended by First Amendment to Purchase and Sale Agreement dated July 17, 2014,
and Second Amendment to Purchase and Sale Agreement dated August 1, 2014, herein
collectively called the “Agreement”), respecting the sale of thirty two
(32) certain parcels of improved real property located in the states of
California, Colorado, Illinois, Washington, Maryland, New Jersey and Michigan,
all as more particularly described in the Agreement; and

B. Assignor desires to assign to Assignee, and Assignee desires to acquire, all
of Assignor’s right, title and interest in and to the Agreement, but only with
respect to the sale and purchase of Parcel One and the Parcel One Improvements
(as defined in the Agreement), and all rights appurtenant thereto (collectively,
the “Parcel One Property”); subject, however, to all of the terms, conditions
and obligations contained in the Agreement insofar as they relate to the Parcel
One Property.

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:

 

  1. Partial Assignment and Assumption. Assignor does hereby sell, assign and
transfer to Assignee all of Assignor’s right, title and interest in and to the
Agreement as “Purchaser”, as concerns the sale and purchase of the Parcel One
Property. This Assignment includes an assignment of all of Assignor’s rights in
and to all covenants, representations and warranties of Seller contained in the
Agreement as they relate to the Parcel One Property. Assignee hereby assumes and
agrees to perform all of Assignor’s obligations under the Agreement relating to
the purchase of the Parcel One Property, subject to the terms and conditions
thereof, to the same extent as if Assignee had originally been named as
“Purchaser” therein, but only with respect to the Parcel One Property.



--------------------------------------------------------------------------------

  2. Representations and Warranties. Assignor hereby represents and warrants to
Assignee that (i) to Assignor’s actual knowledge, there are presently no
defaults under the Agreement, and (ii) except as may be provided above, the
Agreement has not been modified or amended in any respect, and is presently in
full force and effect.

 

  3. Defined Terms. Except as may be otherwise provided herein, all defined
terms used herein shall have the same meaning ascribed to them in the Agreement.

 

  4. Successors and Assigns. This Partial Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

  5. Governing Law. This Partial Assignment shall be governed by and construed
in accordance with the laws of the State of California.

 

  6. Multiple Counterparts. This Partial Assignment may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Facsimile and/or
electronic signature pages shall be effective for purposes of this paragraph.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AND SIGNATURE PAGE TO FOLLOW]

 

2



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

ASSIGNOR: Strategic Storage Opportunities, LLC,
a Delaware limited liability company By:  

    /s/ H. Michael Schwartz

Name:   H. Michael Schwartz

Title:   President ASSIGNEE: SST II 43745 Sierra HWY, LLC,
a Delaware limited liability company By:   Strategic Storage Trust II, Inc.,
a Maryland corporation,
its Manager   By:  

    /s/ H. Michael Schwartz

  Name:   H. Michael Schwartz

  Title:   President

 

3